In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1548V
                                     Filed: October 9, 2018
                                         UNPUBLISHED


    JOYCE LINEBERGER,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
      petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
      respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
      On October 17, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving the influenza vaccination on September 23,
2016. Petition at 1, ¶¶ 2, 17-18. Petitioner further alleges that she received the
vaccination in the United States, suffered the residual effects of her injury for more than
six months, and that neither she nor any other party has filed a civil action or received
compensation for her injury, alleged as vaccine caused. Id. at ¶¶ 2, 19-21. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On October 9, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent believes that petitioner’s injury meets the definition of a
Table SIRVA and thus, “petitioner is entitled to a presumption of vaccine causation.” Id.
at 4. Respondent further agrees that petitioner has satisfied all other statutory and
jurisdictional issues. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master